DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 1, 10, and 19 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 1, in the line before the final line, "field or regard" should be changed too --field of regard--.
	In claim 10, in the line before the final line, "field or regard" should be changed too --field of regard--.
	In claim 19, in the final line, "field or regard" should be changed too --field of regard--.
Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
In the specification, p. 1, lines 24-26 define the terms "field of regard" and "field of view":
The field of regard is the total area that can be captured by an antenna, while the 
field of view is an angular cone perceivable by the antenna at a particular time 
instant.

However, the usage of "field of regard" throughout the remainder of the specification and the claims is not consistent with these definition.  In particular, the remainder of the specification and the claims state that the field of regard is broadened.  However, the ways this is done would appear to broaden the angular cone perceivable by the antenna at a particular time instant, rather than somehow broaden the total area that can be captured by an antenna.  In particular, a planar array such as in Fig. 3A would be expected to have a field of regard of approximately the hemisphere normal to it, and would provide a beam/field of view that can be moved in that field of regard/hemisphere.  By only activating one element or a subarray to produce a broader beam, the angular cone perceivable by the antenna at the particular time instant (field of view) is broadened.  The hemisphere in which the beam can be formed (field of regard) in has not been broadened.  If a field of regard can be broadened, than it is not a "total area that can be captured by an antenna".
	Since the disclosure uses the term "field of regard" in conflicting, inconsistent ways, it is impossible to determine the scope of the term.  What, specifically, does applicant allege the scope of "field of regard" is in the claims?
Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8, 10-12, 14-15, 17, 19-20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US 2016/0093950 A1) in view of Shurvinton (US 2004/0014502 A1).
In regard to claim 19, Cummings discloses:
the desirability of broadening a communication beam pattern, where the direction to the communication partner may be initially unknown (¶5);
a reconfigurable phased array antenna having a plurality of antenna elements (206, Fig. 2 and 16; ¶35), wherein: 
a field of regard of the reconfigurable phased array antenna is broadened prior to receiving signals from the signal source (1018-1024, 1610, Fig. 16; Fig. 18; ¶50; ¶69), where in cases when a larger angle has been searched than that covered by a single beam before the signal source is found, the field has been broadened before the signal from the source is received; 
the reconfigurable phased array antenna is switched to a directional mode when establishing communications with the signal source and tracking the signal source (¶72; ¶95) after the field of regard has been broadened (¶68; ¶72)). 

Cummings fails to disclose using a lesser number than a total number of the plurality of antenna elements, including selecting a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna for receiving the signals from the plurality of satellites. 
Shurvinton teaches using a lesser number than a total number of the plurality of antenna elements to broaden the beam of a phased array antenna, a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna (Fig. 6; ¶56; claim 2), where Fig. 6 illustrates a broader pattern using the middle two elements and a narrower pattern using all six elements, and where ¶56 states that four elements pointed at boresight will produce a boresight of approximately 25 degrees, while six elements pointed at boresight will produce a boresight of approximately 17 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve the desired widening of the radiation pattern by using both means of widening a beam pattern and providing an even wider beam.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the beam pattern 
It is noted that the array of Shurvinton is used with receiver 101, Fig. 3A. 
	In the combination, the system is receiving signals from the plurality of satellites.
In regard to claim 20, Cummings further discloses using a spoiled beam by changing at least one of a phase and amplitude for one or more of the plurality of antenna elements of the reconfigurable phased array antenna to spread a beam width, where the spoiled beam is generated by introducing a phase difference that alters a coherence of the received signals at the reconfigurable phased array antenna (¶40; ¶49; ¶66) [where a phase difference defines which direction the beam will received coherently from (i.e. by constructive interference)].  See also Shurvinton, ¶30.  In the combination, a subarray of two or more antenna elements is used and signal from satellites are received..
In regard to claim 22, Cummings further discloses the spoiled beam is generated by introducing a phase difference that alters a coherence of the received signals at the reconfigurable phased array antenna (¶40; ¶49; ¶66) [where a phase difference defines which direction the beam will received coherently from (i.e. by constructive interference)].  See also Shurvinton, ¶30.
In regard to claim 24, Cummings further discloses that the reconfigurable phased array antenna is mounted on a vehicle (102, Fig. 1; ¶32).  One ordinary skill in the art would recognize that vehicles can be stationary (e.g. when parked, when stopped in 
In regard to claims 1, 3, 5, 10, 12, and 14, Cummings discloses:
a user terminal (104, Fig. 1; ¶34) 
including a reconfigurable phased array antenna having a plurality of antenna elements (206, Fig. 2 and 16; ¶35), wherein the user terminal is operable for: 
broadening a field of regard of the reconfigurable phased array antenna prior to receiving signals from a satellite (1018-1024, 1610, Fig. 16; ¶50; ¶69); 
receiving the signals from at least one satellite (108, 110, 112, Fig. 1; ¶33) within the field of regard using the reconfigurable phased array antenna (1610, Fig. 16); 
determining one or more attributes of the received signals for each of the satellites (Fig. 13; 1810, Fig. 18; ¶73), where at angles where a satellite is present, the signal energy from that satellite will be measured;
selecting one of the at least one satellite for communication based on the attributes of the received signals (1818, 1822, Fig. 18; ¶74); and
switching to a directional mode for the reconfigurable phased array antenna during the communication with the selected satellite (¶62; ¶72; ¶95), where communication has been established by the array receiving the preamble in the communication channel.
Cummings illustrates the broadened field of regard in steps 1018 to 1610, Fig. 16.  Fig. 18 illustrates the process for broadening a field of regard (steps 1802-1814) occurs prior to establishing communication with the satellite (i.e. the broadening process starts and then at some point the satellite signal is received).

However, since the satellite constellation is a low orbit satellite constellation (¶33), satellites will come into and go out of view as they orbit the earth.  Thus, one of ordinary skill in the art would recognize that the signal strength of each satellite will increase as it comes into view and decrease as it goes out of view.  In a case where a satellite's signal energy is greater than the threshold, the corresponding satellite is selected.  In cases where the search process searches a first angle with a satellite having a signal energy below the threshold (e.g. a satellite coming into or going out of view) prior to searching a second angle with a satellite having a signal energy above the threshold, a plurality of satellites will have been received and have had their attribute/signal energy determined.
Cummings further discloses using a spoiled beam by changing at least one of a phase and amplitude for one or more of the plurality of antenna elements of the reconfigurable phased array antenna to spread a beam width, where the spoiled beam is generated by introducing a phase difference that alters a coherence of the received signals at the reconfigurable phased array antenna (¶40; ¶49; ¶66), where a phase difference defines which direction the beam will received coherently from (i.e. by constructive interference).  See also Shurvinton, ¶30.
Cummings fails to disclose using a lesser number than a total number of the plurality of antenna elements, including selecting a sub-array of two or more antenna elements from the plurality of antenna elements of the reconfigurable phased array antenna for receiving the signal from the plurality of satellites. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve the desired widening of the radiation pattern by using both means of widening a beam pattern and providing an even wider beam.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the beam pattern is widened by using a lesser number of the plurality of antenna elements as well as using beam spoiling using phase and amplitude adjustments.
It is noted that the array of Shurvinton is used with receiver 101, Fig. 3A.
	In the combination, the system is receiving signals from the plurality of satellites.
In regard to claims 2 and 11, Cummings further discloses the attributes comprise signal strength (¶50; ¶54-55).
In regard to claims 6 and 15, Cummings further discloses, after the satellite has been selected, the user terminal is operable for: switching to a directional mode for the reconfigurable phased array antenna; establishing the communication with the selected 
In regard to claims 8 and 17, Cummings further discloses that the reconfigurable phased array antenna is mounted on a vehicle (102, Fig. 1; ¶32).  One ordinary skill in the art would recognize that vehicles can be stationary (e.g. when parked, when stopped in traffic), and that the satellite discovery process disclosed by Cummings is in no way limited to when a vehicle is in motion.

Claims 7, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings and Shurvinton, as applied to claims 6, 15, and 19, above, and further in view of Tessier (US 2009/0284411 A1).
Cummings fails to disclose determining an initial pointing vector comprised of an azimuth and elevation and an initial tracking vector comprised of a flight path for the reconfigurable phased array antenna based on ephemeris data for the satellites relative to a current terrestrial or airborne location of the user terminal. 
Tessier teaches tracking a communication satellite by tracking the selected satellite comprises determining an initial pointing/acquisition vector comprised of an azimuth and elevation (29, Fig. 3; ¶15; ¶39) and an initial tracking vector comprised of a flight path for the reconfigurable phased array antenna based on ephemeris data for the satellites relative to a current terrestrial or airborne location of the user terminal (Fig. 3), where after the acquisition of the communication satellite, the process repeats (arrow from 32 to 21, Fig. 3), tracking the acquired satellite, where the position of the receiver  
It would have been obvious to one of ordinary skill in the art to include this feature into the combination in order to implement the tracking of the communication satellite mentioned in Cummings (¶95).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the communication satellite is tracked.

Claims 9, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings and Shurvinton, as applied to claims 1, 10, and 19, above, and further in view of Day (US 6,111,542 A).
Cummings fails to disclose the reconfigurable phased array antenna is slewed to establish an initial pointing vector comprised of an azimuth and elevation prior to selecting the field of regard, but the reconfigurable phased array antenna is not slewed once the field of regard is selected. 
Day teaches slewed (mechanical beam steering) to establish an initial pointing vector comprised of an azimuth and elevation prior to selecting the field of regard, but the reconfigurable phased array antenna is not slewed once the field of regard is selected, where the combination of coarse mechanical steering and fine electronic 
It would have been obvious to one of ordinary skill in the art to include this feature into the combination in order to reduce the size of the user terminal, as motivated by Day.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the user terminal beam is steered toward the satellite.

The following reference(s) is/are also found relevant:
IEEE Standard for Radar Definitions, which provides the definition for "spoiled transmit beam" as "An intentionally widened transmit beam to provide broader angular coverage." (p. 41).
Molev (US 2017/0126296 A1), which teaches that forming a broader beam comprised of a smaller number of array elements significantly shortens the acquisition time of a signal from a communication partner (¶44).
	Nanda (US 2008/0026797 A1), which teaches broadening a beam by selecting a sub-array of two or more antenna elements from a plurality of antenna elements of an array antenna (320a0, 320t0, Fig. 4B; ¶42). 
Johnson (Antenna Engineering Handbook), which teaches "When discussing an antenna, one usually describes its properties as a transmitting antenna. From the reciprocity theorem, however, we know that the directional pattern of a receiving antenna is identical with its directional pattern as a transmitting antenna, provided no distinction needs to be made between the transmitting and receiving functions of an antenna in the analysis of radiation characteristics." (emphasis added, p. 1-4, ¶2).
	Roederer (US 5,151,706 A), which teaches "the antenna is described below essentially in terms of transmission, but all of the teaching can be transposed, mutatis mutandis, to operation in reception merely by applying the principle of reciprocity, with the structure of the circuits and their interconnections remaining the same but with the signals traveling from the antenna array towards the transmit/receive circuits instead of traveling in the opposite direction. Under such circumstances, the amplifier stages which are located in the same positions become low-noise amplifier stages with their inputs being connected to the antenna and their outputs being connected to the transmit/receive circuit. Indeed, both types of amplifier (i.e. power amplifiers for transmission and low-noise amplifiers for reception) may coexist in the same module, providing appropriate duplexing or switching is provided." (emphasis added, col. 1).
	Young (Antenna Pattern Control by Phase-Only Weighting), which teaches  beam broadening by phase control in a phased array.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 8-10, with respect to the 35 USC 112 rejection(s), have been fully considered but they are not persuasive. 

Applicant argues "the field of regard may coincide with the field of view. As a
result, there is nothing indefinite or inconsistent with Applicant's usage of "field of regard" in the specification and the claims.".  However, the claims recite "broadening a field of regard".  If a field of regard can be broadened, than it is not a "total area that can be captured by an antenna".  The field of regard and field of view can coincide when the field of view is at its maximum, but that is not the case in the claim, where broadening can occur.  The use of the term "field of regard" in the claims and the remainder of the specification is simply not consistent with its usage in p. 1, lines 24-26.  Thus, the term is indefinite.  

Applicant’s arguments on p. 10-24, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 

Applicant argues "In addition, nowhere does Cummings teach or suggest that the phased array antenna is switched to a directional mode, after the field of regard of the phased array antenna is broadened.".  However, Cummings teaches using an omnidirectional pattern in ¶69 and "narrowing down the direction to a signal transmitting source" in ¶72.
Applicant argues "Cummings never broadens the field of regard for receiving signals.".  The response to this argument previously provided in the Non-Final Rejection of 2-25-2021, item 7 (starting on p. 14) is hereby incorporated by reference.
Applicant argues "Shurvinton receives a plurality of signals at the antenna array, wherein an equalisation and direction of arrival unit is used to determine the direction from which the plurality of signals were received and angular spread of the received signals.  Shurvinton never receives the signals with less than all of the elements of the phased array antenna.".  However, it is unclear how the system of Shurvinton could determine the direction from which the plurality of signals were received without receiving the signals.  In ¶55, Shurvinton states "By appropriately altering the number of active elements 20a-f, the base transceiver station 37 will cover a greater angle range within a close proximity of the base transceiver station 37. Although the beam will not cover such a large distance away from the base transceiver station. the breadth of coverage will greatly increase.  As less antenna elements are active at this time, the amount of power consumed within the base station will additionally be reduced.".  Thus, 

Conclusion
Applicant's amendment of 5-24-2021 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648